     Case 2:20-cv-07870-DMG-PD Document 13 Filed 09/21/20 Page 1 of 4 Page ID #:85



      Jorge Gonzalez SBN 100799            Carolyn Y. Park SBN 229754
 1    A PROFESSIONAL CORPORATION           LAW OFFICE OF CAROLYN PARK
      2485 Huntington Dr., Ste. 238        595 Lincoln Ave., SUITE 200
 2    San Marino, CA 91108-2622            Pasadena, CA 91103
      t. 626-328-3081                      t. 213-290-0055
 3    e. jgonzalezlawoffice@gmail.com      e. carolynyoungpark@gmail.com
 4    Paul Hoffman SBN 71244               Arnoldo Casillas SBN 158519
 5    Michael D. Seplow SBN 150183         Denisse O. Gastélum SBN 282771
      Aidan C. McGlaze SBN 277270          CASILLAS & ASSOCIATES
 6    Kristina A. Harootun SBN 308718      3777 Long Beach Blvd., 3RD FLO,
      John Washington SBN 315991           Long Beach, CA 90807
 7    SCHONBRUN SEPLOW HARRIS,             t. 323-725-0350
      HOFFMAN & ZELDES LLP                 e. acasillas@casillaslegal.com
 8    11543 W. Olympic Blvd.               e. dgastelum@casillaslegal.com
      Los Angeles, California 90064
 9    t. 310-396-0731; f. 310 399-7040     Morgan E. Ricketts SBN 268892
      e. hoffpaul@aol.com                  RICKETTS LAW
10    e. mseplow@sshhzlaw.com              540 El Dorado Street, Ste. 202
      e. amcglaze@sshhzlaw.com             Pasadena, CA 91101
11    e. kharootun@sshhzlaw.com            t. 213-995-3935
      e. jwashington@sshhlaw.com           e. morgan@morganricketts.com
12
13    Attorneys for Plaintiffs.
14                            UNITED STATES DISTRICT COURT
15               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16
      KRIZIA BERG, GRACE BRYANT,                Case No.: 2:20-cv-07870-DMG-PD
17    JAMES BUTLER, NOELANI DEL                 Assigned to: Honorable Dolly M. Gee
      ROSARIO-SABET, LINDA JIANG,
18    SEBASTIAN MILITANTE,
      CHRISTIAN MONROE, MATTHEW                 NOTICE OF EX PARTE
19    NIELSEN, EMANUEL PADILLA,                 APPLICATION FOR
      SHAKEER RAHMAN, AUSTIN                    TEMPORARY RESTRAINING
20    THARPE, TRAVIS WELLS,                     ORDER AND MOTION FOR
      DEVON YOUNG, individually and on          PRELIMINARY INJUNCTION
21
      behalf others similarly situated,
22
                                  PLAINTIFFS,
23     v.
24    COUNTY OF LOS ANGELES, a
      municipal entity, SHERIFF ALEX
25    VILLANUEVA, and DOES 1-10
      inclusive,
26
                                  DEFENDANTS.
27
28


      NOTICE OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND MOTION
                               FOR PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13 Filed 09/21/20 Page 2 of 4 Page ID #:86




 1         TO ALL PARTIES HEREIN AND TO THEIR RESPECTIVE
 2   ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE THAT as soon as the matter may be heard on a
 4   date to be set by and before the Honorable Dolly M. Gee, First Street Courthouse
 5   350 W. 1st Street, Courtroom # 8C, 8th Floor, Los Angeles, California 90012,
 6   Plaintiffs, will and do, under Federal Rule of Civil Procedure 65 and Local Rules 7-
 7   19 and 65-1, respectfully apply ex parte for a Temporary Restraining Order.
 8         Accordingly, as further described in the Memorandum of Points and
 9   Authorities and set forth in the Proposed Order submitted with this Application,
10   Plaintiffs hereby seek an emergency Order enjoining Defendants from:
11         1. The indiscriminate use of “less-lethal” projectiles, including rubber bullets
12   and pepper balls, and other projectiles to disperse or otherwise control crowds of
13   protestors. Such less-lethal projectiles should only be deployed if there is a specific
14   immediate threat to the safety of law enforcement personnel or others. Further,
15   before deploying such projectiles into a crowd, the Los Angeles County Sheriff’s
16   Department (“LASD”) should declare an unlawful assembly and provide clear and
17   reasonable notice to the crowd and a reasonable time for the crowd to disburse.
18         2. The indiscriminate use of tear gas, flash grenades, and other chemical
19   agents or irritants to disperse or otherwise control crowds of protesters without
20   adequate warnings and time for compliance. Such chemical agents should only be
21   deployed after other efforts of containment have failed and after reasonable and
22   audible warnings have been given that the protest has been declared an unlawful
23   assembly. Further, after issuing such warnings, the LASD should give protesters a
24   reasonable time in which to comply with any disbursement orders. Such chemical
25   agents should not be used on protesters who are in the process of complying with
26   the disbursement orders or not resisting arrest.
27
28

                                           1
         NOTICE OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                          MOTION FOR PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13 Filed 09/21/20 Page 3 of 4 Page ID #:87




 1         This Application is made pursuant to Federal Rule of Civil Procedure 65 on
 2   the grounds that: (1) Plaintiffs are likely to prevail on their claims under the Fourth
 3   and Fourteenth Amendments and California common law analogues, and Cal. Civil
 4   Code § 52.1; (2) Plaintiffs are at risk of irreparable harm absent the entry of a
 5   temporary order; (3) the balance of equities favors the entry of a temporary
 6   restraining order; and (4) a temporary restraining order is in the public interest. This
 7   Application is based on the supporting Memorandum of Points and Authorities; the
 8   supporting declarations filed concurrently herewith; the Complaint for Injunctive
 9   Relief and accompanying declarations; and all other documents and pleadings filed
10   in this action. Plaintiffs respectfully request a hearing, or a decision without a
11   hearing, as soon as practicable.
12                      COMPLIANCE WITH LOCAL RULE 7-19.1
13         Compliance with the requirements of Local Rule 7-19.1 are set forth in the
14   Declaration of Jorge Gonzalez submitted with this application. As set forth therein
15   Defendants counsel Paul Beach was notified on September 17, 2020 that Plaintiffs
16   would be filing this this ex parte application for a Temporary Restraining Order. In
17   response, Defense counsel has stated that Defendants oppose Plaintiffs’ ex parte
18   application.
19         Plaintiffs request that the Court order an expedited briefing schedule in light
20   of the urgency of the matter and hold an evidentiary hearing at the Court’s earliest
21   convenience. Pursuant to Local Rule 7-19 the contact information for Defendants’
22   counsel is:
23                  Paul Beach, Esq.
24                  Lawrence, Beach, Allen & Choi, PC.
25                  100 W. Broadway, Suite 1200 Glendale, CA 91210
26                  Tel: 818.545.1925 Fax: 818.545.1937
27                  Email: pbeach@lbaclaw.com
28

                                           2
         NOTICE OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                          MOTION FOR PRELIMINARY INJUNCTION
     Case 2:20-cv-07870-DMG-PD Document 13 Filed 09/21/20 Page 4 of 4 Page ID #:88




 1   Dated: September 21, 2020              Respectfully submitted,
 2
 3                                          By: /s/ Jorge Gonzalez
                                            Jorge Gonzalez
 4                                          A PROFESSIONAL CORPORATION
 5                                          Paul Hoffman
 6                                          Michael D. Seplow
                                            Aidan C. McGlaze
 7                                          Kristina A. Harootun
 8                                          John Washington
                                            SCHONBRUN SEPLOW HARRIS
 9
                                            HOFFMAN & ZELDES LLP
10
                                            Carolyn Y. Park
11                                          LAW OFFICE OF CAROLYN PARK
12                                          Arnoldo Casillas
13                                          Denisse O. Gastélum
                                            CASILLAS & ASSOCIATES
14
                                            Morgan E. Ricketts
15                                          RICKETTS LAW
16                                          Attorneys for Plaintiffs and Proposed
17                                          Class.
18
19
20
21
22
23
24
25
26
27
28

                                           3
         NOTICE OF EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                          MOTION FOR PRELIMINARY INJUNCTION
